Judgments, Supreme Court, New York County (Brenda Soloff, J.), rendered June 28, 2001, convicting defendant, upon his pleas of guilty, of violation of probation that had been imposed under two judgments of conviction (same court and Justice) rendered April 3, 2000, and resentencing him to concurrent terms of 2 to 6 years, unanimously affirmed.
Defendant expressly waived his right to a violation of probation hearing, and his admissions provided the factual basis for the revocation of his probation (CPL 410.70 [2]). The record establishes that defendant was resentenced on the basis of a suitably updated presentence report.
To the extent that the present record permits review, it clearly demonstrates that defendant received meaningful representation (see People v Benevento, 91 NY2d 708, 713-714 [1998]; People v Ford, 86 NY2d 397, 404 [1995]). Defense counsel provided the resentencing court with all of the available information that could be helpful to defendant. We note that defendant’s failure to comply with the terms of his probation was particularly flagrant and egregious. Concur — Mazzarelli, J.P., Andrias, Saxe, Ellerin and Williams, JJ.